DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 6 December 2019 has been entered.

Note the foreign priority document is not in English and a certified English translation has not been provided by Applicant; a certified English translation might be necessary to overcome the date of a reference relied upon by the examiner. See MPEP 213 and 37 CFR 1.55(g)(3)-(4).

Claim Objections
Claims 1-8 are objected to because of the following informalities.

Claim 1 recites “a plurality of blades” in line 3 and also recites “the blades” in line 4, 5, 8 and 10; for claim terminology consistency purposes, the examiner recommends reciting “the plurality of blades” in line 4, 5, 8 and 10.

Claim 2 recites “the blades” in line 2 and 4 and depends from claim 1 which recites “a plurality of blades” in line 3; for claim terminology consistency purposes, the examiner recommends reciting “the plurality of blades” in claim 2 line 2 and 4.

Claim 3 recites “the blades” in line 2 and depends from claim 1 which recites “a plurality of blades” in line 3; for claim terminology consistency purposes, the examiner recommends reciting “the plurality of blades” in claim 3 line 2.

Claim 4 recites “the blades” in line 2 and depends from claim 1 which recites “a plurality of blades” in line 3; for claim terminology consistency purposes, the examiner recommends reciting “the plurality of blades” in claim 4 line 2.

Claim 5 recites “the blades” in line 2 and 5 and depends from claim 1 which recites “a plurality of blades” in line 3; for claim terminology consistency purposes, the examiner recommends reciting “the plurality of blades” in claim 5 line 2 and 5.

Claim 6 recites “the blades” in line 2 and depends from claim 1 which recites “a plurality of blades” in line 3; for claim terminology consistency purposes, the examiner recommends reciting “the plurality of blades” in claim 6 line 2.

Claim 7 recites “the blades” in line 2 and 4 and depends from claim 1 which recites “a plurality of blades” in line 3; for claim terminology consistency purposes, the examiner recommends reciting “the plurality of blades” in claim 7 line 2 and 4.

Claim 8 recites “the blades” in line 2 and depends from claim 1 which recites “a plurality of blades” in line 3; for claim terminology consistency purposes, the examiner recommends reciting “the plurality of blades” in claim 8 line 2.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1-8 are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: all, see below. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 


Wands factor A: breadth of the claims weighs against enablement because the invention is directed to a propeller fan including blades with blade projections and leading edge having a “common shape” and applicant provides details where a common shape includes not only the case where they (blades) are completely identical, but also the case where there is a slight difference small enough not to affect the aerodynamic forces acting on the blades and shapes can be said to be common among the blades as long as the differences in shape only slightly affect the aerodynamic forces acting on the blades. For Wands factor A the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation;’ in the current instance the specification fails to teach those skilled in the art how to make and use a propeller fan including blades with blade projections and leading edge having a common shape to both not affect the aerodynamic forces acting on the blades and only slightly affecting the aerodynamic forces acting on the blades.

Wands factor B: nature of the invention is neutral.

Wands factor C: state of the prior art weighs against enablement because there are no known working propeller fan including blades with blade projections and leading edge having a common shape to both not affect the aerodynamic forces acting on the blades and only slightly affecting the aerodynamic forces acting on the blades.

Wands factor D: level of one of ordinary skill weighs against enablement because the specification does not enable a person of ordinary skills in the art to carry out the aspect of a propeller fan including blades with blade projections and leading edge having a common shape to both not affect the aerodynamic forces acting on the blades and only slightly affecting the aerodynamic forces acting on 

Wands factor E: level of predictability in the art weighs against enablement because one skilled in the art would not be able to extrapolate the disclosed or known results of the invention to achieve a propeller fan including blades with blade projections and leading edge having a common shape to both not affect the aerodynamic forces acting on the blades and only slightly affecting the aerodynamic forces acting on the blades; one skilled in the art cannot readily anticipate the effect of a change within the subject matter that would achieve said propeller fan with said common shape that would affect and not affect aerodynamic forces acting on blades.

Wands factor F: amount of direction provided by the inventor weighs against enablement because the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art; the state of the art does not provide any working examples of a propeller fan including blades with blade projections and leading edge having a common shape to both not affect the aerodynamic forces acting on the blades and only slightly affecting the aerodynamic forces acting on the blades and the predictability is also lacking, therefore, the amount of direction should be very high for the disclosed invention, however, the application does not provide enough information to achieve said propeller fan with said common shape that would affect and not affect aerodynamic forces acting on blades.

Wands factor G: existence of working examples weighs against enablement because there are no known working examples at the time the application was filed. 

Wands factor H: quantity of experimentation needed to make or use the invention based on the content of the disclosure weighs against enablement because the quantity of experimentation needed to make or use the invention is expected to be unreasonable since there is not enough information being disclosed in the application to allow one skilled in the art would achieve said propeller fan with said common shape that would affect and not affect aerodynamic forces acting on blades to practice the claimed invention with only reasonable degree of experimentation.

Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1-8 are not enabled. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term "near…a rotational center axis" (emphasis added) in line 6 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the 
Furthermore, claim 1 recites “a common shape” in line 9 and 10, which is also a relative term which renders the claim indefinite. The term "common shape" is not defined by the claim, the specification provides conflicting standards for ascertaining what common shape is (a common shape includes not only the case where they (blades) are completely identical, but also the case where there is a slight difference small enough not to affect the aerodynamic forces acting on the blades and shapes can be said to be common among the blades as long as the differences in shape only slightly affect the aerodynamic forces acting on the blades), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-8 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Regarding claim 2, it recites “the blades having different masses” and it depends from claim 1 which recites “a plurality of blades,” “at least two blades” and “at least two blades” in line 3, 4 and 5, respectively, and it is not clear to which recitation of blades in claim 1 “the blades” in claim 2 refer to, therefore, rendering the claim indefinite.
Claims 6-7 depend from claim 2 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim Interpretation
The term “common shape” is being interpreted as identical geometries with thickness variations. 
The limitation “one of the blades having a greater circumferential pitch has a smaller mass” is being interpreted as one of the blades defining a greater circumferential pitch, note circumferential pitch is defined between two blades, has a smaller mass between the two blades that define said circumferential pitch.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Houten et al – hereafter Van Houten – (US 20180320705 A1; also published as US 10,480,527 B2).

Regarding claim 1, Van Houten teaches a propeller fan (Fig.9A) comprising: 

a plurality of blades (Fig.9A, B1/B2/B3) extending outward from a side of the hub (Fig.9A), 
at least two of the blades having different circumferential pitches (Fig.9A, note δ1, δ2 and δ3), 
at least two of the blades having different masses so that a center of gravity of the propeller fan is positioned near or on a rotational center axis of the propeller fan (¶82, note “blades of this fan, which are spaced to achieve the desired tonal properties, have identical geometry except for the blade thickness, which differs for each blade … which will result in a balanced fan are given by the solution of the equations governing the thickness factors of the fan in FIG. 6a,” a balanced fan is achieved when the center of gravity is positioned on a rotational center axis), 
projections of the blades (Fig.9C) on a plane orthogonal to the rotational center axis of the propeller fan having a common shape (¶82, note “blades of this fan, which are spaced to achieve the desired tonal properties, have identical geometry except for the blade thickness”), leading edge portions of the blades having a common shape (¶82, note “blades of this fan, which are spaced to achieve the desired tonal properties, have identical geometry except for the blade thickness”).

Regarding claim 2, Van Houten further teaches regions of the blades closer to trailing edges (Fig.9C, note regions closer to the right end of the blades) than to the leading edge portions partly or entirely have different thicknesses (Fig.9C, T1, T2 and T3), the blades having different masses (¶82, note “blades of this fan, which are spaced to achieve the desired tonal properties, have identical geometry except for the blade thickness, which differs for each blade … which will result in a balanced fan are given by the solution of the equations governing the thickness factors of the fan in FIG. 6a,” note that balancing of the fan is done directly by varying the thickness of the individual blades which implies the 

Regarding claims 3 and 6, Van Houten further teaches all of the blades have different circumferential pitches (Fig.9A, note δ1, δ2 and δ3) and different masses (¶82, note “blades of this fan, which are spaced to achieve the desired tonal properties, have identical geometry except for the blade thickness, which differs for each blade … which will result in a balanced fan are given by the solution of the equations governing the thickness factors of the fan in FIG. 6a,” note that balancing of the fan is done directly by varying the thickness of the individual blades which implies the same material is used for all blades, therefore, different thicknesses inherently result in different masses).

Regarding claim 4, Van Houten further teaches one of the blades (Fig.9A, B3; Fig.9C, T3) having a greater circumferential pitch (Fig.9A, note δ2; note than blades B2 and B3 define δ2) has a smaller mass (Fig.9A/9C, note B3 has a smaller thickness T3 and therefore a smaller mass than a mass of B2 determined by T2; note that balancing discussed in ¶82 of the fan is done directly by varying the thickness of the individual blades which implies the same material is used for all blades, therefore, different and proportional thicknesses inherently result in different masses).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-8 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Houten et al – hereafter Van Houten – (US 20180320705 A1; also published as US 10,480,527 B2) in view of Tei et al – hereafter Tei – (JP 11201091 A).
Regarding claims 5 and 7-8, Van Houten teaches all the limitations of claims 1, 2 and 3, respectively, see above, however, does not explicitly teach the blades each have a protrusion extending along an associated one of the leading edge portions and protruding toward a positive pressure surface, and the protrusions of all of the blades have a common shape.
Tei teaches a propeller fan (Fig.1) including a plurality of blades (Fig.1, 11). Tei further teaches the blades each have a protrusion (Fig.2/3, 12) extending along an associated one of the leading edge portions (Fig.2/3, 11a) and protruding toward a positive pressure surface (Fig.2/3, 11b), and the protrusions of all of the blades have a common shape (machine translation ¶33, note “the thick portion 12 portion of each of the blades 11”); this configuration allows flow flowing into the pressure surface side becoming a smooth flow along the rounded surface of the thick portions (protrusions) and as a result, the peeling on the pressure surface side is eliminated, and the deterioration of the ventilation performance and the noise due to the peeling are considerably improved (machine translation ¶31-32).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the propeller fan of Van Houten by having the blades each have a protrusion extending along an associated one of the leading edge portions and protruding toward a positive pressure surface, and the protrusions of all of the blades have a common shape as taught by Tei because this would allow flow flowing into the pressure surface side becoming a smooth flow along the rounded surface of the thick portions (protrusions) and as a result, the peeling on the pressure surface side is eliminated, and the deterioration of the ventilation performance and the noise due to the peeling are considerably improved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745